Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered August 2, 1999, convicting defendant upon his plea of guilty of two counts of the crime of robbery in the second degree.
Following the withdrawal of his initial plea, defendant pleaded guilty to two counts of robbery in the second degree and was sentenced in accordance with the negotiated plea agreement to concurrent terms of imprisonment of five years.
We would reject defendant’s contention that the agreed-upon sentence should be reduced in the interest of justice. Notwithstanding defendant’s laudable military service and his challenge to the information contained in the presentence investigation report, we find no extraordinary circumstances nor abuse of discretion warranting a reduction of the sentence imposed (see, People v Jenkins, 256 AD2d 735, 737, lv denied 93 NY2d 854; People v Moneyhan, 248 AD2d 756, 757, lv denied 91 NY2d 1010).
Mercure, J. P., Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the judgment is affirmed.